 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

REVOLVING NOTE

 

$300,000.00 Issuance Date: as of December 31, 2012   Effective Date: as of
February 22, 2013   Due Date: August 22, 2013

 

FOR VALUE RECEIVED, SOCIAL REALITY, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of TCA GLOBAL CREDIT MASTER FUND, LP
(hereinafter, together with any holder hereof, “Lender”), whose address is 1404
Rodman Street, Hollywood, Florida 33020, on or before August 22, 2013 (the
“Revolving Loan Maturity Date”), the lesser of: (i) THREE HUNDRED THOUSAND AND
NO/100 DOLLARS ($300,000.00); or (ii) the aggregate principal amount of all
Revolving Loans outstanding under and pursuant to that certain Credit Agreement
dated as of December 31, 2012 and made effective as of February 22, 2013,
executed by and among Borrower and Lender, as amended from time to time (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
and made available by Lender to Borrower at the maturity or maturities and in
the amount or amounts stated on the records of Lender, together with interest
(computed on the actual number of days elapsed on the basis of a 360 day year)
on the aggregate principal amount of all Revolving Loans outstanding from time
to time, as provided in the Credit Agreement. Capitalized words and phrases not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1

 

 

This Revolving Note (“Note”) evidences the Revolving Loans incurred by Borrower
under and pursuant to the Credit Agreement, to which reference is hereby made
for a statement of the terms and conditions under which the Revolving Loan
Maturity Date or any payment hereon may be accelerated. The holder of this Note
is entitled to all of the benefits and security provided for in the Credit
Agreement and the Security Agreement, of even date herewith, executed by and
between Borrower and Lender. All Revolving Loans shall be repaid by Borrower on
the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Credit Agreement.

 

Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttably
presumptive evidence of the principal amount owing hereunder.

 

Except for such notices as may be required under the terms of the Credit
Agreement, Borrower waives presentment, demand, notice, protest, and all other
demands, or notices, in connection with the delivery, acceptance, performance,
default, or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence.

 

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

 

The Revolving Loans evidenced hereby have been made and/or issued and this Note
has been delivered at Lender’s main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower and its
legal representatives, successors, and assigns. Wherever possible, each
provision of the Credit Agreement and this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Credit Agreement or this Note shall be prohibited by or be invalid under
such law, such provision shall be severable, and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
the Credit Agreement or this Note.

 

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require Borrower, or any person liable
for the payment of this Note, to pay interest in an amount or at a rate grater
than the highest rate permissible under applicable law. By acceptance hereof,
Lender hereby warrants and represents to Borrower that Lender has no intention
of charging a usurious rate of interest. Should any interest or other charges
paid by Borrower, or any parties liable for the payments made pursuant to this
Note, result in the computation or earning of interest in excess of the highest
rate permissible under applicable law, any and all such excess shall be and the
same is hereby waived by the holder hereof. Lender shall make adjustments in the
Note or Credit Agreement, as applicable, as necessary to ensure that Borrower
will not be required to pay further interest in excess of the amount permitted
by applicable law. All such excess shall be automatically credited against and
in reduction of the outstanding principal balance. Any portion of such excess
which exceeds the outstanding principal balance shall be paid by the holder
hereof to the Lender and any parties liable for the payment of this Note, it
being the intent of the parties hereto that under no circumstances shall
Borrower, or any party liable for the payments hereunder, be required to pay
interest in excess of the highest rate permissible under applicable law.

 

2

 

 

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.

 

Conversion of Note. At any time and from time to time while this Note is
outstanding, but only upon the occurrence of an Event of Default under the
Credit Agreement or any other Loan Documents, this Note may be, at the sole
option of the Lender, convertible into shares of the common stock, par value
$0.001 per share (the “Common Stock”) of Borrower, in accordance with the terms
and conditions set forth below.

 

(a)          Voluntary Conversion. At any time while this Note is outstanding,
but only upon the occurrence of an Event of Default under the Credit Agreement
or any other Loan Documents, the Lender may convert all or any portion of the
outstanding principal, accrued and unpaid interest, and any other sums due and
payable hereunder or under the Credit Agreement (such total amount, the
“Conversion Amount”) into shares of Common Stock of the Borrower (the
“Conversion Shares”) at a price equal to: (i) the Conversion Amount (the
numerator); divided by (ii) eighty-five percent (85%) of the lowest daily volume
weighted average price of the Borrower’s Common Stock during the five (5)
Business Days immediately prior to the Conversion Date, which price shall be
indicated in the conversion notice (in the form attached hereto as Exhibit “A”,
the “Conversion Notice”) (the denominator) (the “Conversion Price”). The Lender
shall submit a Conversion Notice indicating the Conversion Amount, the number of
Conversion Shares issuable upon such conversion, and where the Conversion Shares
should be delivered.

 

(b)          The Lender’s Conversion Limitations. The Borrower shall not affect
any conversion of this Note, and the Lender shall not have the right to convert
any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Lender, the
Lender (together with the Lender’s Affiliates and any Persons acting as a group
together with the Lender or any of the Lender’s Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein). To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Lender shall have the right to request that the
Borrower provide to the Lender a written statement of the number of shares of
Borrower’s Common Stock issued and outstanding (on a fully diluted basis)
immediately prior to the contemplated conversion. The Borrower shall, within two
(2) Business Days of such request, provide Lender with the requested information
in a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Lender, in whole or in part, upon notice from the Lender to the Borrower to
increase such percentage.

 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note. For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

 

3

 

 

(c)          Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:

 

(1)         To convert this Note into shares of Common Stock on any date set
forth in the Conversion Notice by the Lender (the “Conversion Date”), the Lender
shall transmit by facsimile or electronic mail (or otherwise deliver) a copy of
the fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).

 

(2)         Borrower’s Response. Upon receipt by the Borrower of a copy of a
Conversion Notice, the Borrower shall as soon as practicable, but in no event
later than two (2) Business Days after receipt of such Conversion Notice, send,
via facsimile or electronic mail (or otherwise deliver) a confirmation of
receipt of such Conversion Notice (the “Conversion Confirmation”) to the Lender
indicating that the Borrower will process such Conversion Notice in accordance
with the terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Lender shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Credit Agreement, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Lender as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Credit Agreement, the Lender may request and require the Borrower’s transfer
agent to) electronically transmit the applicable Conversion Shares to which the
Lender shall be entitled by crediting the account of the Lender’s prime broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system, and
provide proof satisfactory to the Lender of such transfer. In the event that the
Borrower’s transfer agent is not participating in the DTC FAST program, or the
Borrower’s Common Stock is not DTC eligible, or otherwise DWAC eligible, within
five (5) Business Days after the date of the Conversion Confirmation (or the
date of the Conversion Notice, if the Borrower fails to issue the Conversion
Confirmation), the Borrower shall instruct and cause its transfer agent to (or,
if for any reason the Borrower fails to instruct or cause its transfer agent to
so act, then pursuant to the Credit Agreement, the Lender may request and
require the Borrower’s transfer agent to) issue and surrender to a nationally
recognized overnight courier for delivery to the address specified in the
Conversion Notice, a certificate, registered in the name of the Lender, or its
designees, for the number of Conversion Shares to which the Lender shall be
entitled. To effect conversions hereunder, the Lender shall not be required to
physically surrender this Note to the Borrower unless the entire principal
amount of this Note, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion. The Lender and the Borrower shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Lender,
and any assignee by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Note, the unpaid and unconverted principal amount of this Note may be less
than the amount stated on the face hereof.

 

4

 

 

(3)         Record Lender. The Person(s) entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder(s) of such shares of Common Stock as of the
Conversion Date.

 

(4)         Failure to Deliver Certificates. If in the case of any Conversion
Notice, the certificate or certificates are not delivered to or as directed by
the Lender by the date required hereby, the Lender shall be entitled to elect by
written notice to the Borrower at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Borrower shall promptly return to the Lender any original Note delivered to
the Borrower and the Lender shall promptly return to the Borrower the Common
Stock certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.

 

(5)         Obligation Absolute; Partial Liquidated Damages. The Borrower’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Lender to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Lender or any other person or entity of any obligation to
the Borrower or any violation or alleged violation of law by the Lender or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Borrower to the Lender in connection with
the issuance of such Conversion Shares; provided, however, that such delivery
shall not operate as a waiver by the Borrower of any such action the Borrower
may have against the Lender. In the event the Lender of this Note shall elect to
convert any or all of the outstanding principal amount hereof and accrued but
unpaid interest thereon in accordance with the terms of this Note, the Borrower
may not refuse conversion based on any claim that the Lender or anyone
associated or affiliated with the Lender has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Lender, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Lender in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Lender to the extent
it obtains judgment. In the absence of such injunction, the Borrower shall issue
Conversion Shares upon a properly noticed conversion. If the Borrower fails for
any reason to deliver to the Lender such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Lender, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Lender’s right to pursue actual damages or declare an Event of Default pursuant
to the Credit Agreement, this Note or any agreement securing the indebtedness
under this Note for the Borrower’s failure to deliver Conversion Shares within
the period specified herein and such Lender shall have the right to pursue all
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Lender from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
Nothing herein shall prevent the Lender from having the Conversion Shares issued
directly by the Borrower’s transfer agent in accordance with the Credit
Agreement, in the event for any reason the Borrower fails to issue or deliver,
or cause its transfer agent to issue and deliver, the Conversion Shares to the
Lender upon exercise of Lender’s conversion rights hereunder.

 

5

 

 

(6)         Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Lender hereof for any documentary stamp or similar taxes, or any other issuance
or transfer fees of any nature or kind that may be payable in respect of the
issue or delivery of such certificates, any such taxes or fees, if payable, to
be paid by the Borrower.

 

(d)          Adjustments to Conversion Price.

 

(1)         Stock Dividends and Stock Splits. If the Borrower, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on outstanding
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of Common Stock, any
shares of capital stock of the Borrower, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock (excluding any treasury shares of the Borrower) outstanding
immediately before such event, and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, or re-classification.

 

(2)         Fundamental Transaction. If, at any time while this Note is
outstanding: (i) the Borrower effects any merger or consolidation of the
Borrower with or into another Person, (ii) the Borrower effects any sale of all
or substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Borrower
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Borrower effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then upon any subsequent
conversion of this Note, the Lender shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of Common
Stock (the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Borrower shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Lender shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Borrower or surviving entity in
such Fundamental Transaction shall issue to the Lender a new note consistent
with the foregoing provisions and evidencing the Lender’s right to convert such
note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

6

 

 

(3)         Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Note, the Borrower shall promptly
deliver to Lender a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

(4)         Notice to Allow Conversion by Lender. If: (A) the Borrower shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Borrower shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Borrower shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Borrower shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Borrower is a party, any sale or transfer of all or substantially all
of the assets of the Borrower, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Borrower shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Borrower, then, in each case, the Borrower
shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Lender at its
last address as it shall appear upon the Borrower’s records, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating: (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. The Lender is entitled to convert this
Note during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.

 

BORROWER:       SOCIAL REALITY, INC.,   a Delaware corporation         By:    
Name:     Title:    

 

8

 

 

EXHIBIT “A”

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and/or interest under the
Revolving Note (the “Note”) of Social Reality, Inc., a corporation incorporated
under the laws of the State of Delaware (the “Company”), into shares of Class A
common stock, par value $0.001 per share (the “Common Shares”), of the Company
in accordance with the conditions of the Note, as of the date written below.

 

Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation determined in accordance
with Section 13(d) of the Exchange Act of 1934, as amended, as specified under
the Note.

 

Conversion calculations     Effective Date of Conversion:     Principal Amount
and/or Interest to be Converted:     Number of Common Shares to be Issued:    

 



  [HOLDER]       By:               Name:               Title:              
Address:                                    



  

9

 

